



COURT OF APPEAL FOR ONTARIO

CITATION: Pita Royale Inc. (Aroma Taste of the Middle East)
    v. Buckingham Properties Inc., 2019 ONCA 639

DATE: 20190730

DOCKET: C64803

Hourigan, Benotto and Huscroft JJ.A.

BETWEEN

Pita Royale Inc. o/a Aroma Taste of the Middle
    East

Plaintiff

(Respondent)

and

Buckingham
    Properties Inc.

and William Mandelbaum

Defendants

(Appellants)

David A. Weisman, for the appellants

Harvey S. Consky and Rana Nosratpanah Gashti, for the
    respondent

Heard: February 21, 2019

On appeal from the judgment
    of Justice Carole J. Brown of the Superior Court of Justice, dated December 18,
    2017, with reasons reported at 2017 ONSC 5976.

COSTS
    ENDORSEMENT

[1]

This costs endorsement is further to our reasons dated May 27, 2019. In
    our reasons, we invited the parties to make submissions regarding the costs of
    the trial if they were unable to agree on the issue.

[2]

We have received and reviewed the
    parties written submissions. We order that the appellant
Buckingham Properties Inc.
pay to
    the respondent Pita Royal Inc. o/a Aroma Taste of the Middle East its costs of
    the trial in the all-inclusive amount of $27,500.

C.W.
    Hourigan J.A.

M.L.
    Benotto J.A.

Grant
    Huscroft J.A.


